JONES, Chief Judge.
This is an action for damages for personal injuries to a minor by his next friend.
Defendant has filed a motion for a more definite statement as to the age of the plaintiff at the time of the filing of the complaint. It is defendant’s contention that plaintiff was, in fact, of age when the complaint was filed and is therefore not entitled to sue through his next friend. Defendant has attached a birth certificate to its motion which indicates that plaintiff was born on March 31, 1928. The complaint was filed on July 11, 1949.
The complaint alleges that at the time of the accident, March 14, 1948, plaintiff “was a minor of about 19 years of age”. Complaint, par. 2.
The allegations in the complaint as to plaintiff’s age are so vague that defendant would be unable to prepare a responsive pleading directed to any issue regarding plaintiff’s minority or majority. The motion will be sustained under the provisions of Rule 12(e), Federal Rules of Civil Procedure, 28 U.S.C.A.